IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                         Assigned on Briefs October 4, 2016

   BRYAN R. HANLEY v. TURNEY CENTER DISCIPLINARY BOARD,
                           ET AL.

               Appeal from the Chancery Court for Hickman County
                 No. 15-CV-5637 Joseph Woodruff, Chancellor
                     ___________________________________

             No. M2016-01223-COA-R3-CV – Filed November 30, 2016
                    ___________________________________


RICHARD H. DINKINS, J., dissenting.

       I respectfully dissent from the majority’s holding. As the majority notes, a charge
against an inmate be proven by a preponderance of the evidence, defined at TDOC Policy
No. 502.01(IV)(I) as “[t]he degree of proof which best accords with reason and
probability and is more probable than not.” As the majority also notes, the evidence upon
which Mr. Hanley’s conviction rested consisted of the two knives and Corporal Story’s
statement, the salient portion of which is quoted in the majority opinion. Corporal Story
did not testify and the only live witnesses were Mr. Hanley, who denied that the knives
were his, and Duane Brooks, an inmate who testified in support of Mr. Hanley’s
contention that the knives were left by a previous occupant of the cell.

       Because I believe that the proof falls short of the standard mandated by the TDOC
policy, I would grant Mr. Hanley relief.



                                                _________________________________
                                                RICHARD H. DINKINS, JUDGE